Citation Nr: 0315834	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had military service from June 1978 to April 
1992.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The rating decisions on appeal denied service connection for 
bilateral hearing loss and tinnitus.  In a July 2002 rating 
decision, however, the RO granted service connection for left 
ear hearing loss and tinnitus.  As these determinations 
constitute a full grant of the benefits sought as to those 
claims, they are no longer in appellate status.  See Grantham 
v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  Therefore, the 
only issue on appeal is service connection for right ear 
hearing loss. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has made all reasonable efforts 
to obtain and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  The veteran has not presented any competent evidence 
showing that he has hearing loss in his right ear of such 
severity that the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC test are less than 94 percent.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 
3.307, 3.309 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for right ear 
hearing loss.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issue on appeal.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The National 
Personnel Records Center (NPRC) was unable to obtain the 
veteran's service medical records, except for a March 1992 
separation examination.  The RO provided the veteran an 
opportunity to submit alternative records establishing that 
he experienced hearing loss as a result of noise exposure in 
service.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(holding that, where the veteran's service medical records 
are unavailable through no fault of the veteran, there is a 
heightened obligation for VA to assist the veteran in the 
development of his case and to provide reasons or bases for 
any adverse decision rendered without these records); see 
also Moore v. Derwinski, 1 Vet. App. 401 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  No additional evidence 
was submitted in connection with the RO's request.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002) (stating that the 
efforts to obtain outstanding relevant records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.)  

In any event, the Board notes that the missing service 
medical records are not necessarily relevant to the issue on 
appeal, as no medical evidence establishes that the veteran 
has a current right ear hearing loss disability for VA 
purposes.  What is relevant is that the veteran was afforded 
a VA audiological evaluation in June 2002 to determine the 
extent of any hearing loss disability.  In addition, there 
does not appear to be any outstanding medical records that 
are relevant to this appeal.  The Board also notes that the 
veteran requested a hearing before a member of the Board but 
then withdrew his hearing request.  Under these 
circumstances, the Board finds that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the issue on appeal has been made by 
the agency of original jurisdiction.

The Board further observes that the discussions in the rating 
decisions of July 2000, July 2001 and July 2002, the 
statement of the case issued in March 2002, the supplemental 
statement of the case issued in July 2002, as well as various 
letters by the RO have informed the veteran of the 
information and evidence necessary to substantiate his claim.  
In letters dated September 1999, October 1999, July 2000, 
April 2001, and May 2003, the RO notified the veteran of the 
evidence he was expected to obtain and which evidence VA 
would obtain.  See 38 U.S.C.A.              § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  The August 2001 letter also 
notified the veteran of the applicable provisions of the 
VCAA. 

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.

II.  Discussion

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a). "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, medical evidence shows that the veteran does 
not suffer from a right ear hearing loss disability as 
defined in 38 C.F.R. § 3.385.  The veteran was afforded a VA 
audiological evaluation in June 2002, at which time testing 
in the right ear revealed a 10 decibel loss at the 500 Hz 
level, a 5 decibel loss at the 1000 Hz level, a 15 decibel 
loss at the 2000 Hz level, and a 30 decibel loss at the 3000 
and 4000 Hz levels.  Speech recognition was 100 percent.

These findings clearly show that the veteran does not have a 
right ear hearing loss disability pursuant to 38 C.F.R. § 
3.385.  Consequently, absent a current hearing loss 
disability, service connection must be denied.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the veteran's statements that he suffers from right 
ear hearing loss, the veteran's statements have no probative 
value concerning the presence of a hearing loss disability 
for VA purposes.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right ear hearing loss.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.








ORDER

Service connection for right ear hearing loss is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

